Citation Nr: 9908989	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  97-06 57A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether the appellant's income was properly calculated in 
terminating her VA improved death pension benefits effective 
June 1, 1995.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. A. Markey, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1951 to April 
1955.  He died on November [redacted], 1985.  

This matter came before the Board of Veterans' Appeals 
(Board) from a May 1996 determination by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.  A notice of disagreement was received in September 
1996.  A statement of the case was issued in October 1996.  A 
substantive appeal was received from the appellant in March 
1997. 


FINDINGS OF FACT

1.  In January 1994, the appellant was awarded nonservice-
connected pension benefits (also known as "improved death 
pension benefits"), effective in September 1993.  The RO's 
decision to award pension was premised, in part, on the fact 
that her income did not exceed the maximum rate allowed by 
law.  

2.  In May 1995, the appellant was awarded disability 
benefits from the Social Security Administration (SSA), and 
at that time received two lump sum retroactive payments in 
the amounts of $6,971.05 and $3070.  

4.  These amounts, along with annual retirement income in the 
amount of $4,740, changed the appellant's annual income, as 
of May 1995, to $14,781.05.  This amount was greater than the 
then maximum annual pension rate, $5,386, allowed by law for 
a widow with no dependents.



CONCLUSION OF LAW

In May 1995, the appellant's annual income was $14,781.05, 
and her improved death pension benefits were properly 
terminated effective June 1, 1995.  38 U.S.C.A. § 1541 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.23, 3.272, 3.273, 3.660 
(1998); VA Manual M 21-1, Part 1, Appendix B, Change 20 
(March 2, 1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellant has submitted 
evidence that is sufficient to justify a belief that her 
claim is well-grounded.  The Board is satisfied that all 
relevant facts regarding this claim have been properly 
developed to the extent indicated by law and that no further 
assistance to her is required to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107(a) (West 1991).  See 
also Murphy v Derwinski, 1 Vet.App. 78 (1990).

The record reflects that the RO granted the appellant's claim 
for nonservice connected death pension benefits effective 
September 1, 1993.  In its January 1994 award letter, the RO 
informed the appellant that her award was based on her income 
at the time, which she had previously indicated was solely 
retirement income. 

In June 1995, the appellant submitted a copies of May 1995 
award letters from the Social Security Administration (SSA), 
along with some medical expense documents.  Based on the 
information contained in these documents, the RO, in a 
September 1995 letter, terminated the appellant's pension 
award effective June 1, 1995 as it was determined that the 
appellant's income exceeded the maximum pension rate allowed 
at that time (it is noted that originally, these benefits 
were going to be terminated effective July 1, 1995, or 
reduced effective September 1, 1993 and terminated effective 
September 1, 1994, because it was unclear when the appellant 
actually started receiving benefits from SSA.  Ultimately, it 
was determined that she began receiving such benefits in May 
1995, hence the termination date in June 1995).  The 
appellant contends that in terminating her pension award, an 
error was made by the RO in calculating her annual income.  

In any event, it is noted that pension is not payable to a 
surviving spouse whose annual income exceeds the limitations 
set forth in 38 U.S.C.A. § 1541.  The maximum pension rate is 
established pursuant to this law, and effective from December 
1, 1994, the established annual rate (income limitation) for 
a widow with no dependents was $5,386.  See VA Manual M 21-1, 
Part 1, Appendix B, Change 20 (March 2, 1995).

Generally, payments of any kind from any source shall be 
counted as income during the 12-month annualization period in 
which they are received unless specifically excluded under § 
3.272.  38 C.F.R. § 3.271 (1998).  For the purpose of 
determining entitlement to VA improved death pension 
benefits, the monthly rate of pension payable to a 
beneficiary is computed by reducing the beneficiary's 
applicable maximum pension rate by the beneficiary's 
countable income on the effective date of entitlement and 
dividing the remainder by twelve (12). 38 C.F.R. § 3.273(a) 
(1998).  Whenever there is a change in a beneficiary's amount 
of countable income the monthly rate of pension payable shall 
be computed by reducing the beneficiary's applicable maximum 
annual pension rate by the beneficiary's new amount of 
countable income on the effective date of the change in the 
amount of income, and dividing the remainder by 12.  
38 C.F.R. § 3.273(b)(2) (1998).  

Where reduction or discontinuance of a running award of 
improved pension or dependency and indemnity compensation is 
required because of an increase in income, the reduction or 
discontinuance shall be made effective the end of the month 
in which the increase occurred.  38 C.F.R. § 3.660(a)(2) 
(1998).

From a review of the evidence, it is clear that in May 1995, 
the appellant received lump sum retroactive award payments of 
$6,971.05 and $3,070 from SSA under two separate accounts 
(see the letters from SSA and a report of contact with SSA 
dated in September 1995).  The May 1995 letter indicated that 
an additional amount of $ 3,172.25 was being withheld for 
lawyer's fees.  Beginning in June 1995, she was to begin 
receiving monthly payments of $364.10 under one account and 
$160 under the other.  In addition, she continued to receive 
retirement income, at that time in the amount of $395 per 
month (or $4,740).  

For VA improved pension purposes, these amounts changed the 
appellant's annual income to $14,781.05 in May 1995.  See 
38 C.F.R. § 3.273(b) (1998).  This income amount, while not 
properly calculated by the RO, was nevertheless an amount 
warranting the termination of the appellant's pension (the RO 
determined that the veteran's income changed to $20,646; the 
RO included the monthly payments received by the veteran from 
SSA beginning in June 1995).  It is noted that the appellant 
has argued that approximately one-third of the lump sum 
received from SSA was paid to her attorney, and that this 
amount should not have been included in calculating her 
income.  As noted above the Board did not consider the amount 
withheld for lawyer's fees.  

In sum, as the appellant's countable annual income exceeded 
the maximum annual rate (income limitation) in June 1995 for 
a widow with no dependents, her benefits were properly 
terminated at that time.  Termination of his pension 
effective June 1, 1995, was proper.  See 38 C.F.R. 
§ 3.660(a)(2) (1998).  

The law and the facts support the RO's decision.  The 
appellant's pension was properly terminated due to excessive 
income, and since the preponderance of the evidence is 
against her claim, the benefit-of-the-doubt rule does not 
apply.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet.App. 49 (1990). 


ORDER

The appeal is denied.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals
